Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northgate Minerals Reports Solid First Quarter Results Construction at Young-Davidson Scheduled to Begin this Summer Notice: Conference Call and Webcast of Annual and Special Meeting and Q1 Results Today at 10:00 am ET Dial in: +647-427-7450 or 1-888-231-8191 VANCOUVER, May 11 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation ("Northgate" or the "Corporation") (TSX: NGX; NYSE Amex: NXG) today announced its financial and operating results for the first quarter ended March 31, 2010. << First Quarter Highlights - Generated strong cash flow from operations of $16.3 million or $0.06 per diluted share. - Reported adjusted net earnings(1) of $7.3 million or $0.03 per share. - Produced 73,362 ounces of gold and 9.5 million pounds of copper at an average net cash cost of $654 per ounce of gold. - Sold 75,128 ounces of gold at a realized price of $1,128 per ounce and 11.1 million pounds of copper at a realized price of $3.49 per pound. - At Young-Davidson, we appointed AMEC Americas Limited ("AMEC") as the engineering, procurement, construction management ("EPCM") contractor and awarded a shaft development contract to Cementation Canada Inc ("Cementation"). Construction at Young-Davidson is scheduled to begin this summer. - Successful exploration results during the quarter: - Drilling at Fosterville, south of the Phoenix Reserve block, has intersected 6.3 metres ("m") of 12.2 grams per tonne ("g/t") gold on section 6900N and 5.1m of 6.5 g/t gold on section 6950N, potentially extending the Phoenix Extension zone another 150 metres south along strike and down plunge. - At Young-Davidson, drilling on the high-grade mafic volcanic gold mineralization around old workings just east of the current deposit continues to show promising results for additional open pit resources and reserves. Highlight holes include: - Hole 160: intersected a core length of 17.2m of 5.29 g/t - Hole 174: intersected a core length of 18.0m of 4.35 g/t. - Identified a high-grade zone of at least 70 million tonnes within the Kemess North Deposit that could potentially support an underground block cave operation ("Kemess Underground"). - $3 million infill diamond drill program to commence this summer to increase the confidence in the high-grade zone and confirm geotechnical conditions. (1) Adjusted net earnings is a non-GAAP measure. See section entitled "Non-GAAP Measures" in the Corporation's fourth quarter MD&A Report. >> Ken Stowe, President and CEO, stated: "We are pleased to report solid first quarter production from our three operating mines of 73,362 ounces of gold, highlighted by production at Stawell and Kemess South, which both met their production forecasts. We also continued to generate strong cash flow from operations of $16.3 million, following on the record annual cash flow generated in 2009. On the exploration front, our aggressive $21 million budget has already started to show promising results. At Fosterville, drilling south of the Phoenix Reserve should extend the zone another 150 metres. Work will continue into the second quarter with the focus of integrating the new drill data into a reserve and resource model. Drilling will also continue on the 'Big Fish' targets at Stawell, where work is currently underway in the Northgate Gift, a fault offset trend of the Magdala orebody, amongst other prospective targets. At Young-Davidson, we will wrap up a near-surface diamond drill program, where results to date have indicated the potential to add to current open pit reserves, which would have a positive impact on the early years of operating the mine. We also look forward to breaking ground on the property, as construction is scheduled to begin this summer. Finally, a $3 million drill program at Kemess Underground will also take place this summer after we identified an initial 70 million tonne high-grade zone within the Kemess North Deposit. Although more work is required to increase the confidence in the high-grade resource and determine the boundary of the high-grade zone, an initial review indicates the potential to support an underground block cave operation at the Kemess Camp." Financial Performance Northgate recorded consolidated revenue of $125.3 million in the first quarter of 2010, compared with revenue of $123.8 million recorded in the same period last year. Revenues were slightly higher in the first quarter of 2010 as a result of higher realized metal prices for both gold and copper. Adjusted net earnings for the first quarter were $7.3 million or $0.03 per share, compared to adjusted net earnings of $27.3 million or $0.11 per share reported in the same quarter last year. Adjusted net earnings do not include certain non-cash items from its calculation of net earnings prepared in accordance with Canadian generally accepted accounting principles ("Canadian GAAP"). Northgate has prepared this figure as it may be a useful indicator to investors. Net earnings for the first quarter of 2010 were $4.9 million or $0.02 per share, compared with net earnings of $21.4 million or $0.08 per share in the first quarter of 2009. Northgate continued to generate strong cash flow from operations of $16.3 million or $0.06 per share in the first quarter of 2010, following on the record cash flow of $187.2 million generated last year. During the quarter,
